DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 1/20/22.  Accordingly, the application has been amended.  
Election/Restrictions
Newly submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed and elected for the following reasons: Applicant elected Group I, Species I where the shear control system comprises at least one set of a strap and a pocket.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  The claims are drawn to gaps between air beams, the specification and drawings do not support, teach or suggest air beams with a gap AND where the shear control system comprises a strap and pocket.  It is unclear how the elected shear control system could be used with the air beams with gaps between them.  Therefore, claims 20-22 are withdrawn from consideration as being drawn to a non-elected embodiment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims depending therefrom, including 2-11,16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “wherein each plurality of air beams comprises individual air beams that are pneumatically isolated from each other”.  This is not described or reasonably conveyed in the specification and drawings.  The specification does not describe, nor the figures provide support for, the air beams being pneumatically isolated from each other.  The specification does describe an embodiment where the air beams define a gap between adjacent air beams, however even in a configuration where the air beams are gapped there is no support or suggestion that they are pneumatically isolated, nor is it shown.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,8-11,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over F’Geppert (4486479) in view of Hilbert (6192633).
Claim 1.  F’Geppert discloses a structure comprising at least a first layer (the outer layer of beams as defined by 48 as seen in figures 5 or 6 alternatively the layer at 27 of figure 2 or both layers as in figure 5) of a plurality of air beams and a second layer (the inner layer as defined by 48 as seen in figures 5 or 6 and annotated below; alternatively where the layer at 27 or both layer is the first layer as noted above then the second layer is at 38 as seen in figures 3,6 and in the annotated figure below) of a second plurality of air beams, wherein the second layer is positioned adjacent to and interior to the first layer for defining an interior space of the structure.
F’Geppert does not expressly disclose that each plurality of air beams comprises individual air beams that are pneumatically isolated from each other.  However it is known in the art to have a plurality of air beams in a structure pneumatically isolated from each other.  For example, Hilbert teaches a structure comprising a plurality of individual air beams (200) that are pneumatically isolated from each other (as noted at least in col. 10.  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pursue known design options and modify the  air beams of F’Geppert to be individual air beams that are pneumatically isolated from each, to achieve the predictable result of independent inflatable operation of each air beam to facilitate the removal, repair and/or replacement of the air beams without causing the structure to collapse.
Claim 2.  The structure of claim 1, wherein at least some of the plurality of air beams in the first layer are configured to be laterally abutting (as seen in the figures).
Claim 3.  The structure of claim 1, wherein at least some of the plurality of air beams in the second layer are configured to be laterally abutting (as seen in the figures).
Claim 4. The structure of claim 2, wherein at least some of the plurality of air beams in the second layer are configured to be laterally abutting (as seen in the figures).
Claim 5.  The structure of claim 1, wherein the plurality of air beams in the first layer are aligned centrally with the plurality of air beams in the second layer (as seen in the figures).
Claim 6.  The structure of claim 1, wherein the plurality of air beams in the first layer are aligned offset with the plurality of air beams in the second layer (where they are offset laterally and/or where 38 is offset from 27 and/or the chambers in figures 5,6).
Claim 8.  The structure of claim 1, wherein a span of the interior space is selected from a group of about 175 meters, about 150 meters, about 125 meters, about 100 meters or less (as noted at col. 1, lines 23-25, where these structures are known to have a dimension which would be encompassed by about 100 meters or less).
Claim 9.  The structure of claim 1, wherein the interior space has a peak height of between about 2 meters and about 100 meters (where it is disclosed as being a truck, tank, barracks, tent, trailer or cargo container which are known to have a peak height between about 2 meters and 100 meters).
Claim 10.  The structure of claim 1, further comprising a connection system, wherein the connection system comprises a shear control system (52 and/or 54 and/or 44 and/or 46 and/or 60) for controlling or reducing shear between the plurality of air beams in the first layer and the plurality of air beams in the second layer.
Claim 11. The structure of claim 10, wherein the shear control system comprises at least one set of a strap (44 and/or 56/59 and/or 52 and/or 54) and a pocket (the openings at 44 or the pocket at 60; or alternatively (as noted at col. 4, lines 64-col. 5, lines 20 where there is cord (strap) between small loops (pocket) to secure the structure), wherein the pocket is secured to an outer surface of an air beam in one of the first layer or the second layer and the strap is wrapped around the air beam in one of the first layer or the second layer and an air beam in the other layer.
Claim 16, the structure of claim 1, further comprising a third layer of a plurality of air beams (38 or alternatively the other of the layers as noted in the annotated figure below), wherein the third layer is adjacent the first layer (as seen in the figures).
Claim 1-10,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross-da Silva (20120131857) in view of Hilbert (6192633).
Claim 1.  Ross-da Silva discloses a structure comprising at least a first layer of a plurality of air beams (104) and a second layer of a second plurality of air beams (105) (or alternatively where the first plurality are 101 and/or 103 and the second plurality are 102), wherein the second layer is positioned adjacent to and interior to the first layer for defining an interior space of the structure (where 105 is adjacent and interior 104 and 102 is adjacent and interior 101 and 103).
Ross-da Silva does not expressly disclose that each plurality of air beams comprises individual air beams that are pneumatically isolated from each other.  However Ross-da Silva does disclose the middle and end sections are separately inflated and pneumatically isolated from beams that form the roof to allow for easier inflation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pursue known design options and modify the  air beams of Ross-da Silva to be individual air beams that are pneumatically isolated from each, to achieve the predictable result of independent inflatable operation of each air beam to facilitate the removal, repair and/or replacement of the air beams without causing the structure to collapse.
Claim 2.  The structure of claim 1, wherein at least some of the plurality of air beams in the first layer are configured to be laterally abutting (as noted in the figures, where cross members 104 are laterally abutting vertically members; or alternatively where vertical members of 101/103 are laterally abutting vertical members of 102).
Claims 3,4.  The structure of claims 1,2, wherein at least some of the plurality of air beams in the second layer are configured to be laterally abutting (as seen in figures 5,6a,6b where air beams of 105 are laterally abutting or alternatively where vertical beams of 102 are laterally abutting horizontal beams of 102).
Claim 5. The structure of claim 1, wherein the plurality of air beams in the first layer are aligned centrally with the plurality of air beams in the second layer (as noted in the figures, where the air beams 104 align centrally to allow 105 to be centrally located; or alternatively where the air beams of 101,103 align centrally with 102 central between them).
Claim 6.  The structure of claim 1, wherein the plurality of air beams in the first layer are aligned offset with the plurality of air beams in the second layer (where they are all offset from each other as noted in the figures for each interpretation).
Claim 7. The structure of claim 1, wherein a span of the interior space is about 200 meters (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a span of about 200 meters; and where one or more inflatable middle sections 102 can be assembled together to construct an inflatable enclosure spanning a greater area of ground surface depending on the application).
Claim 8.  The structure of claim 1, wherein a span of the interior space is selected from a group of about 175 meters, about 150 meters, about 125 meters, about 100 meters or less (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a span of about 200 meters; and where one or more inflatable middle sections 102 can be assembled together to construct an inflatable enclosure spanning a greater area of ground surface depending on the application).
Claim 9.  The structure of claim 1, wherein the interior space has a peak height of between about 2 meters and about 100 meters (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a peak height of between about 2 meters and about 100 meters).
Claim 10. The structure of claim 1, further comprising a connection system, wherein the connection system comprises a shear control system (where 105 is inflated to fit within 104c, thus controller shear as noted throughout the disclosure; alternatively as noted at paragraph 0029 where they are anchored to the ground) for controlling or reducing shear between the plurality of air beams in the first layer and the plurality of air beams in the second layer.
Claim 16, the structure of claim 1, further comprising a third layer of a plurality of air beams (the other of 101 or 103 or alternatively one of the layers 105c or 105d), wherein the third layer is adjacent the first layer (as seen in the figures).



    PNG
    media_image1.png
    1242
    1040
    media_image1.png
    Greyscale



. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over F’Geppert (4486479) in view of Hilbert (6192633) and further in view of Ross-da Silva (20120131857).
Claim 7.  F’Geppert in view of Hilbert discloses the structure of claim 1, as above, where the structure can be a building or tent or other structure (as noted at col. 1, lines 23-25), but does not expressly disclose wherein a span of the interior space is about 200 meters.  It is known to have structures comprising air beams that have a span of the interior space about 200 meters.  For example, Ross-da Silva discloses a structure having a first layer of air beams (104) and a second layer of air beams (105) adjacent an interior of the first layer to define an interior space, where a span of the interior space is about 200 meters (where it is disclosed as being a structure of a sports court or exhibition space which are known to have a span of about 200 meters) and where one or more inflatable middle sections 102 can be assembled together to construct an inflatable enclosure spanning a greater area of ground surface depending on the application.  Accordingly, at the time the invention was filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the dimensions of the structure to have a span of the interior space be about 200 meters to achieve the predictable result of a structure that is suitable for certain desired uses as taught by Ross-da Silva.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are drawn to the newly amended claim limitations that the air beams comprise individual air beams that are pneumatically isolated from each other.  The references relied upon in the previous office action are not relied upon for teaching this feature.  Rather the Office relies upon Hilbert for teaching the pneumatically isolated individual air beams.  Accordingly applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635